Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth a software as a service (SaaS) component for automatically and continuously performing, a cloud storage data layer for storing, a cyber risk continuum layer for determining, a business logic layer for detecting, an application programming interface (API) layer for communicating the front-end UJ layer for communicating and displaying” in claim 45.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:


Claim 45 limitation “a cloud storage data layer for storing, a cyber risk continuum layer for determining, a business logic layer for detecting, an application programming interface (API) layer for communicating the front-end UJ layer for communicating and displaying” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The specification is not clear about the tangibility or software based approach or combination of both for the above terms (cloud storage data layer, a business logic layer, API layer). Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
Therefore all corresponding dependent claims 46 – 54 are also rejected for the same rationale.

Claim Rejections - 35 USC § 101 (Abstract Idea)
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


8.	Claims 36 – 55 is / are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more analyzed according to 2019 Revised Patent Subject Matter Eligibility Guidance (“2019 PEG”). The claim recites updating rules associated with one or more given assets (entities), detecting if an event affects any of the asset, determing if a rule among a set of rules matches the associated event, if yes, performing a remedial action and this method is performed automatically and continuously.
Step 1: The claims 36, 45 and 55 do fall into one of the four statutory categories of method and system claims. Nevertheless the claims still is/are considered as abstract idea for the following prongs and reasons.
Step 2A: Prong 1: The limitation of claims 36, 45 and 55 recites: updating rules associated with one or more given assets (entities), detecting if an event affects any of the asset, determing if a rule among a set of rules matches the associated event, if yes, performing a remedial action and this method is performed automatically and continuously, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the human mind and/or with a generic computer. Except for words ‘system for continuous cyber risk management and monitoring’, there is nothing in the claim element precludes the step from practically being performed in human mind and/or with a generic computer manually. For example, checking if events/activities affected given entities and obtaining various information, in any office or campus can also be perceived to be done automatically/manually and continuously in an orderly fashion. In the context of these claims taking remedial measures accordingly. 
Dependent claims 37 – 44 and 46 – 54 which in turn recite receiving emerging threat and vulnerabilities, scanning dark web periodically, the SaaS component stored in a cloud layer, tenants are classified, providing notifications via email, text etc. is/are mere structural addendums and are other steps that could be performed by human manually with/without need for a computer.  If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in an human mind but for the recitation of generic computer components, then it falls within the “mental processes” grouping of abstract ideas and can be done manually. Accordingly, the claim recites an abstract idea.
Prong 2: This judicial exception is not integrated into a practical application. In particular, the claims do not recite any additional element to perform beyond routine steps of: updating rules associated with one or more given assets (entities), detecting if an event affects any of the asset, determing if a rule among a set of rules matches the associated event, if yes, performing a remedial action and this method is performed automatically and continuously. The steps are recited at a high-level of generality (i.e., as generic terms performing generic computer functions (spec. pg. 23 computer program instructions may be provided to a processor of a general purpose computer) such that it amounts no more than mere instructions to apply the exception using generic computer components). Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. Therefore the claims is directed to an abstract idea.
Step 2B: The claims does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, updating rules associated with one or more given assets (entities), detecting if an event affects any of the asset, determing if a rule among a set of rules matches the associated event, if yes, performing a remedial action and this method is performed automatically and continuously. Mere instructions to apply an exception using a generic computer components cannot provide an inventive concept. The claims is / are not patent eligible. Therefore all the corresponding dependent claims 37 – 44 and 46 – 54 are also rejected for the same rationale.

Claim Rejections - 35 USC § 101 (Non-Statutory)
35 U.S.C. 101 reads as follows:



The claimed invention is directed to non-statutory subject matter.  The claim(s) 55 does/do not fall within at least one of the four categories of patent eligible subject matter because Claim 55 is directed to “A computer program product for continuous cyber risk management and monitoring, said computer program product comprising: a computer readable storage medium having computer readable program code embodied therewith” (signal per se) a non-statutory subject matter.  The claim(s) 55 does/do not fall within at least one of the four categories of patent eligible subject matter because computer-readable medium is non-statutory and does not fall in any of the four categories of process, manufacture, machine or composition – as it does not provide any hardware or tangible structure to the claim(s). 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 36 – 55 is/are rejected under 35 U.S.C. 103 as being unpatentable over Aziz et al (US 8898788), hereafter Az and Chesla, Avi  (US 20080086772), hereafter Che.
Claim 36: Az teaches a method for continuous cyber risk management and monitoring comprising: detecting an event affecting an asset of the one or more assets; (C3L53-54: the dynamic honey pot detects possible malware attacks on other devices on the network);
determining whether a rule applies to the event by searching and matching the one or more rules with information associated with the event; (C2L59-61: determining if a possible malware attack is within the copied network data comprises analyzing the copied network data with heuristics and probability module, where (C5L64-66) heuristic module applies heuristics and/or probability analysis (C8L55 based upon policies contained within the policy engine) to determine if the network data contains suspicious activity);
and when a rule applies: performing an action, wherein performing an action includes performing at least one of a corrective, remedial, or mitigating action as specified by the applicable rule; (C9L30-33: If the packet contents or the packet header indicate that the network data contains unauthorized activity, then the policy engine, the heuristic module or the signature module takes a corrective or remedial action as indicated by the policy engine);
(C8L40-45: automatically storing and transmitting the unauthorized activity signature, known malware, previously unidentified malware, and the activities of illicit computer users is quickly controlled and reduced before a computer system is damaged or compromised; C14L50-56: interceptor device continues to intercept the network data from the infected device that sent the network data containing the malware attack for a period of time, until a notice is received from the infected device that the infected device is no longer infected).
Az is silent on updating one or more rules that associate a cyber risk, threat, or vulnerability with an action for one or more assets, wherein the one or more assets includes at least one of: information systems, critical infrastructure, tangible objects, persons, data, and metadata;
Che teaches  updating one or more rules that associate a cyber risk, threat, or vulnerability with an action for one or more assets, wherein the one or more assets includes at least one of: information systems, critical infrastructure, tangible objects, persons, data, and metadata; ([0010] an external update mechanism to receive updates to the black list from the controller which receives the created attack signature rules and a signature's characteristic attributes and communicates with the plurality of the intelligent security agents... and [0050-56] MSSP (Managed Security Service Provider) that protects multiple customers, devices and modules in network through multiple policies).
Therefore it is prima facie obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Az to include the idea of updating one of cyber threat rules as taught by Che so that overall security coverage of each individual network security device when under attack is improved ([0009]).
Claim 45: Az teaches a system for continuous cyber risk management and monitoring comprising (Figs. 1 – 3): a software as a service (SaaS) component for automatically and continuously performing cyber risk management and monitoring, wherein the SaaS component includes: a cyber risk continuum layer for determining whether a rule applies and, if so, at least one of performing an action and notifying users, wherein performing an action includes performing a corrective, remedial, or mitigating action as specified by the applicable rule; a business logic layer for detecting an event and determining whether a rule applies to the event by searching and matching information associated with the event with the one or more rules; an application programming interface (API) layer for communicating between the business logic layer and a front-end UI layer; the front-end UI layer for communicating and displaying information between the API layer and a client application executing on one or more tenants of the SaaS component. (C3L53-54: the dynamic honey pot detects possible malware attacks on other devices on the network; C2L59-61: determining if a possible malware attack is within the copied network data comprises analyzing the copied network data with heuristics and probability module, where (C5L64-66) heuristic module applies heuristics and/or probability analysis (C8L55 based upon policies contained within the policy engine) to determine if the network data contains suspicious activity; C9L30-33: If the packet contents or the packet header indicate that the network data contains unauthorized activity, then the policy engine, the heuristic module or the signature module takes a corrective or remedial action as indicated by the policy engine; C8L40-45: automatically storing and transmitting the unauthorized activity signature, known malware, previously unidentified malware, and the activities of illicit computer users is quickly controlled and reduced before a computer system is damaged or compromised; C14L50-56: interceptor device continues to intercept the network data from the infected device that sent the network data containing the malware attack for a period of time, until a notice is received from the infected device that the infected device is no longer infected);
Az is silent on a cloud storage data layer for storing one or more rules that associates a cyber risk, threat, or vulnerability with an action for one or more assets, wherein the one or more assets includes at least one of: information systems, critical infrastructure, tangible objects, persons, data, and metadata;
Che teaches a cloud storage data layer for storing one or more rules that associates a cyber risk, threat, or vulnerability with an action for one or more assets, wherein the one or more assets includes at least one of: information systems, critical infrastructure, tangible objects, persons, data, and metadata; ([0010] an external update mechanism to receive updates to the black list from the controller which receives the created attack signature rules and a signature's characteristic attributes and communicates with the plurality of the intelligent security agents... and [0050-56] MSSP (Managed Security Service Provider) that protects multiple customers, devices and modules in network through multiple policies).
Therefore it is prima facie obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Az to include the idea of updating one of cyber threat rules as taught by Che so that overall security coverage of each individual network security device when under attack is improved ([0009]).
Claim 55: Az teaches a computer program product for continuous cyber risk management and monitoring, said computer program product comprising: a computer readable storage medium having computer readable program code embodied therewith, the computer readable program code comprising computer readable program code configured for: detecting an event affecting an (C3L53-54: the dynamic honey pot detects possible malware attacks on other devices on the network; C2L59-61: determining if a possible malware attack is within the copied network data comprises analyzing the copied network data with heuristics and probability module, where (C5L64-66) heuristic module applies heuristics and/or probability analysis (C8L55 based upon policies contained within the policy engine) to determine if the network data contains suspicious activity; C9L30-33: If the packet contents or the packet header indicate that the network data contains unauthorized activity, then the policy engine, the heuristic module or the signature module takes a corrective or remedial action as indicated by the policy engine; C8L40-45: automatically storing and transmitting the unauthorized activity signature, known malware, previously unidentified malware, and the activities of illicit computer users is quickly controlled and reduced before a computer system is damaged or compromised; C14L50-56: interceptor device continues to intercept the network data from the infected device that sent the network data containing the malware attack for a period of time, until a notice is received from the infected device that the infected device is no longer infected);
Az is silent on updating one or more rules that associate a cyber risk, threat, or vulnerability with an action for one or more assets, wherein the one or more assets includes at least one of: information systems, critical infrastructure, tangible objects, persons, data, and metadata;
([0010] an external update mechanism to receive updates to the black list from the controller which receives the created attack signature rules and a signature's characteristic attributes and communicates with the plurality of the intelligent security agents... and [0050-56] MSSP (Managed Security Service Provider) that protects multiple customers, devices and modules in network through multiple policies).
Therefore it is prima facie obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Az to include the idea of updating one of cyber threat rules as taught by Che so that overall security coverage of each individual network security device when under attack is improved ([0009]).
Claim 37: Az and Che teaches the method of claim 36, wherein updating the one or more rules includes receiving emerging threats and vulnerabilities from a commercial or a noncommercial aggregator of rules information. (Az: C8L48-52: unauthorized activity signatures are generated by the analysis environment or another controller. The unauthorized activity signatures is then be transmitted to the signature module (C13L16-18)).
Claim 38: Az and Che teaches the method of claim 36, wherein updating the one or more rules includes scanning the dark web and other sources for emerging threats and vulnerabilities. (Az: C6L5-26: the heuristic module performs a dark internet protocol (IP), ports heuristic and flags network data coming from a infected device that has not previously been identified by the heuristic module (C14L17-19) the interceptor module notifies a DHCP server to associate a given dark IP addresses to the controller and (C13L48-49) policy engine comprises a list of nonfunctional "dark" internet protocol (IP) addresses).
Claim 39: Az and Che teaches the method of claim 38, wherein scanning the dark web is performed periodically based on a predefined schedule. (Az: C6L6-7: the heuristic module performs a dark internet protocol (IP) heuristic (C1,2L67,1-2) scanning may be performed based on a schedule).
Claim 40: Az and Che teaches the method of claim 36, wherein the method is performed using a software as a service (SaaS) model wherein computer-executable instructions are stored and executed using a combination of a cloud service and a thin client installed at one or more tenants of the cloud service. (Az: C17L1-8: controller comprises a processor, a memory system, a storage system, an I/O interface, a communication network interface, and a display interface which are all coupled to a system bus. The processor is configured to execute executable instructions. The processor comprises circuitry or any one or more processors capable of processing the executable instructions).
Claim 41: Az and Che teaches the method of claim 40, wherein tenants are classified and subclassified by industries they represent. (Az: C15L2-4: copy only the network data intended for a particular set of IP addresses associated with a particular set of the destination devices).
Claim 42: Az and Che teaches the method of claim 36, wherein the one or more rules associates attributes and properties with each asset, wherein the attributes and properties include at least one of an: asset classification, asset category, sub-category, and asset owner. (Az: C7L3-19: the scheduler configures characteristics of the virtual machine to mimic only those features of the destination device that are affected by the network data and determines the features (such as ports, drivers and other devices) of the destination device that are affected by the network data by receiving and analyzing the network data from the tap).
Claim 43: Az and Che teaches the method of claim 36, wherein notifying users includes at least one of: notifying users of assets similar to the assets directly affected by the event and notifying asset owners. (Che: [0010] the controller receiving the created attack signatures from at least one intelligent security agent and, according to pre-defined propagation rules and the signature's characteristic attributes, the controller updating a black list associated with the plurality of intelligent security agents distributed across the network with the created signature).
Therefore it is prima facie obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Az to include the idea of notifying threat affected users as taught by Che so that overall security coverage of each individual network security device when under attack is improved ([0009]).
Claim 44: Az and Che teaches the method of claim 36, wherein notifying users includes at least one of: updating an administrator dashboard, sending push notifications including at least one of: an email, a text message, and a voicemail message, and providing pull notifications including at least one of: posting on a website and updating a display on a dashboard user interface. (Az: C17L50-52: the controller comprises a graphical user interface to be displayed to a user over a monitor in order to allow the user to control the controller).
Claim 46: Az and Che teaches the system of claim 45, wherein updating the one or more rules includes receiving emerging threats and vulnerabilities from a commercial or a noncommercial aggregator of rules information. (Az: C8L48-52: unauthorized activity signatures are generated by the analysis environment or another controller. The unauthorized activity signatures is then be transmitted to the signature module (C13L16-18)).
Claim 47: Az and Che teaches the system of claim 45, wherein updating the one or more rules includes scanning the dark web and other sources for emerging threats and vulnerabilities. (Az: C6L5-26: the heuristic module performs a dark internet protocol (IP), ports heuristic and flags network data coming from an infected device that has not previously been identified by the heuristic module (C14L17-19) the interceptor module notifies a DHCP server to associate a given dark IP addresses to the controller and (C13L48-49) policy engine comprises a list of nonfunctional "dark" internet protocol (IP) addresses).
Claim 48: Az and Che teaches the system of claim 47, wherein scanning the dark web is performed periodically based on a predefined schedule. (Az: C6L6-7: the heuristic module performs a dark internet protocol (IP) heuristic (C1,2L67,1-2) scanning may be performed based on a schedule).
Claim 49: Az and Che teaches the system of claim 45, wherein the method is performed using a software as a service (SaaS) model wherein computer-executable instructions are stored and executed using a combination of a cloud service and a thin client installed at one or more tenants of the cloud service. (Az: C17L1-8: controller comprises a processor, a memory system, a storage system, an I/O interface, a communication network interface, and a display interface which are all coupled to a system bus. The processor is configured to execute executable instructions. The processor comprises circuitry or any one or more processors capable of processing the executable instructions).
Claim 50: Az and Che teaches the system of claim 49, wherein tenants are classified and subclassified by industries they represent. (Az: C15L2-4: copy only the network data intended for a particular set of IP addresses associated with a particular set of the destination devices).
Claim 51: Az and Che teaches the system of claim 45, wherein determining whether a rule applies to the event is manually initiated by a tenant utilizing a web user interface (UI) layer. (Che [0215]: Rate limit can be configured manually per each generic signature and, globally, for all generic signatures that are from the same type).
Therefore it is prima facie obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Az to include the idea of manually controlling UI layer as taught by Che so that overall security coverage of each individual network security device when under attack is improved ([0009]).
Claim 52: Az and Che teaches the system of claim 45, wherein the one or more rules associates attributes and properties with each asset, wherein the attributes and properties include at least one of an: asset classification, asset category, sub-category, and asset owner. (Az: C7L3-19: the scheduler configures characteristics of the virtual machine to mimic only those features of the destination device that are affected by the network data and determines the features (such as ports, drivers and other devices) of the destination device that are affected by the network data by receiving and analyzing the network data from the tap).
Claim 53: Az and Che teaches the system of claim 45, wherein notifying users includes at least one of: notifying users of assets similar to the assets directly affected by the event, and notifying asset owners. (Che: [0010] the controller receiving the created attack signatures from at least one intelligent security agent and, according to pre-defined propagation rules and the signature's characteristic attributes, the controller updating a black list associated with the plurality of intelligent security agents distributed across the network with the created signature).
Therefore it is prima facie obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Az to include the idea of notifying threat affected users as taught by Che so that overall security coverage of each individual network security device when under attack is improved ([0009]).
Claim 54: Az and Che teaches the system of claim 45, wherein notifying users includes at least one of: updating an administrator dashboard, sending push notifications including at least one of: an email, a text message, and a voicemail message, and providing pull notifications including at least one of: posting on a website and updating a display on a dashboard user interface. (Az: C17L50-52: the controller comprises a graphical user interface to be displayed to a user over a monitor in order to allow the user to control the controller, (C8L32-34) correct system settings such as disabling active-x controls in a browser or updating an operating system).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See form PTO-892 Notice of References Cited.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Badri -- Champakesan whose telephone number is (571)270-3867. The examiner can normally be reached M-F: 8:30am-5pm (EST). Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Taghi T. Arani can be reached on 5712723787. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BADRINARAYANAN /Examiner, Art Unit 2496.